                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,              :
                                        :
            Plaintiff,                  :   Case No. 3:06-cr-61
                                        :
       v.                               :   Judge Thomas M. Rose
                                        :
 CHRISTOPHER HUNTER,                    :
                                        :
            Defendant.                  :
                                        :
______________________________________________________________________________

     ENTRY AND ORDER OVERRULING OBJECTIONS (DOCS. 291, 295, AND
     298); ADOPTING, IN PART, REPORT AND RECOMMENDATIONS (DOC.
            288); ADOPTING, IN FULL, SUPPLEMENTAL REPORT AND
          RECOMMENDATIONS (DOC. 293); DENYING “PETITION FOR
      RECONSIDERATION PURSUANT TO RULE 59(e), FEDERAL RULES OF
       CIVIL PROCEDURE” (DOC. 236); AND, ORDERING THE CLERK OF
                   COURT TO ENTER SEPARATE JUDGMENTS
______________________________________________________________________________

       On December 5, 2019, Magistrate Judge Michael R. Merz filed a Report and

Recommendations (Doc. 288) (the “Report”), recommending that the Court deny in its entirety the

“(Unredacted) Petition for Reconsideration Pursuant to Rule 59(e), Federal Rules of Civil

Procedure” (Doc. 236) filed by Defendant Christopher Hunter (“Hunter”). On December 27, 2019,

Hunter filed Objections to the Report (the “Initial Objections”). (Doc. 291.) On December 29,

2019, the Court entered a Recommittal Order, returning the matter to Magistrate Judge Merz with

instructions to file a supplemental opinion analyzing the Initial Objections and making

recommendations based on that analysis.

        On January 2, 2020, Magistrate Judge Merz filed a Supplemental Report and

Recommendations (Doc. 293) (the “Supplemental Report”), again recommending that the Court

deny in its entirety Hunter’s “(Unredacted) Petition for Reconsideration Pursuant to Rule 59(e),

                                               1
Federal Rules of Civil Procedure” (Doc. 236). On January 21, 2020, Hunter filed Objections to

the Supplemental Report (Doc. 295) (the “Supplemental Objections”), and in those Supplemental

Objections to the Supplemental Report he also asked the Court to consider his Initial Objections

(Doc. 291) in their entirety (which the Court has done).

       On January 22, 2020, Hunter filed a document titled: “Exhibits to Supplemental R&R

Objections.” (Doc. 296.) Hunter stated that the document attaches “additional exhibits to the

Supplemental Objections,” namely what appear to be emails containing the text of two court

decisions. (Id. at PAGEID #4231.) He asserted in that document that “[t]hese two cases are

additional external criteria of Arntz’s credibility. – The STATE of OHIO v. KIDD, No. 2005-CA-

37 August 4 2006 – State v. Buelow, No. 06-CA-29 (Ohio Ct. App. 2007).” (Id.) On January 22,

2020, Magistrate Judge Merz entered a Notation Order striking that filing (i.e., Doc. 296) “as it

purports to offer new evidence regarding credibility when the evidentiary record on Hunter’s Sec.

2255 Motion was closed years ago.” (Doc. 297.) On February 3, 2020, Hunter filed a “Specific

Objection to the Magistrates [sic] Striking ECF No. 296 (Exhibits to Supplemental Objections)”

(Doc. 298) (the “Exhibits Objection”).

       As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the Court

has made a de novo review of the record in this case, taking into consideration Hunter’s Initial

Objections, his Supplemental Objections, and his Exhibits Objection. Upon said review, the Court

finds that Hunter’s Initial Objections, his Supplemental Objections, and his Exhibits Objection are

not well-taken and each is hereby OVERRULED. The Court ADOPTS IN PART the Report

(Doc. 288), adopting the entirety of the Report except for the portion concerning timing of the

issuance of the Report and Recommendations in the United States v. Stonerock case compared

with the evidentiary hearing in this case (as explained in the Supplemental Report at PAGEID #



                                                2
4199). The Court ADOPTS IN FULL the Supplemental Report (Doc. 293).1

        Hunter’s “(Unredacted) Petition for Reconsideration Pursuant to Rule 59(e), Federal Rules

of Civil Procedure” (Doc. 236) is DENIED.                    As set forth and shown in the Report and

Supplemental Report, he has not met the standard required for the relief requested.

        As stated in the Report, Hunter’s Petition for Reconsideration (Doc. 236) requested that

the Court reconsider (1) its Entry and Order Affirming Decision and Order Denying Defendant’s

Motion to Amend (Doc. 227), and (2) its Entry and Order entered on February 12, 2016 and

Amended Entry and Order entered on February 19, 2016 concerning the Petition for Relief Under

28 U.S.C. § 2255 (Docs. 228 and 229).2 (Doc. 288 at PAGEID # 4162; see also Doc. 236 and

Doc. 236-1.)

        On October 24, 2019, the Sixth Circuit entered an Order finding that it could not yet

exercise its appellate jurisdiction over this Court’s prior orders subject to the Rule 59(e) motion

(i.e., Hunter’s Petition for Reconsideration (Doc. 236)). (Doc. 281.) In that Order, the Sixth

Circuit dismissed Hunter’s appeal and remanded to this Court for further proceedings not

inconsistent with that Order. (Id.) On November 21, 2019, the Sixth Circuit issued a Mandate.

(Doc. 287.) The Report and the Supplemental Report set forth more detail concerning this case’s

relatively lengthy and complex litigation history. (See Doc. 288 and Doc. 293; see also Doc. 281.)

        The Court rules as follows:

             1. “Petitioner Christopher Hunter’s Objections to Magistrate’s Report and
                Recommendations (E.C.F. #288)” (Doc. 291) are not well-taken and are hereby
                OVERRULED;

             2. “Petitioner Christopher Hunter’s Objections to Magistrate’s Supplemental Report
1
  The Court notes that, even if the Court had taken into consideration the “Exhibits to Supplemental R&R
Objections” (Doc. 296), the Court’s ruling in this Order would remain the same and that filing would not change any
aspect of the Court’s ruling.
2
  The Court notes its March 24, 2016 Notation Order that found Hunter’s March 14, 2016 Petition for
Reconsideration (Doc. 233) to be moot in light of the filing of Hunter’s March 24, 2016 Petition for Reconsideration
(Doc. 236).

                                                         3
      and Recommendation (ECF #293)” (Doc. 295) are not well-taken and are hereby
      OVERRULED;

   3. Hunter’s “Specific Objection to the Magistrates [sic] Striking ECF No. 296
      (Exhibits to Supplemental Objections)” (Doc. 298) is not well-taken and is hereby
      OVERRULED;

   4. the “Report and Recommendations” (Doc. 288) is ADOPTED IN PART, in
      accordance with the explanation above;

   5. the “Supplemental Report and Recommendations” (Doc. 293) is ADOPTED IN
      FULL;

   6. Hunter’s “(Unredacted) Petition for Reconsideration Pursuant to Rule 59(e),
      Federal Rules of Civil Procedure” (Doc. 236) is DENIED;

   7. As reasonable jurists would not disagree with this conclusion, Hunter is DENIED
      a certificate of appealability on any appeal from a decision on that motion/petition;

   8. The Clerk is ORDERED to enter a separate judgment denying Hunter’s “Motion
      Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in
      Federal Custody” (Doc. 135) and dismissing that motion with prejudice;

   9. The Clerk is ORDERED to enter a separate judgment denying Hunter’s “Motion
      to Amend Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 USC
      §2255 and Memorandum of Law, Points, and Authority (ECF No. 135)” (Doc.
      220); and,

   10. The Court ADVISES the Sixth Circuit that district court proceedings are complete.

DONE and ORDERED in Dayton, Ohio, this Thursday, February 6, 2020.

                                                          s/Thomas M. Rose
                                                  ________________________________
                                                          THOMAS M. ROSE
                                                  UNITED STATES DISTRICT JUDGE




                                        4
